 

AC 466A (Rev. 12/17) Waiver of Rule $ & 4.1 Hearings (Complaint or Indictment)

UNITED STATES DISTRICT COURT

for the
Northern District of Indiana

United States of America

Vv. Case No. 2:21-MJ-10

KASH LEE KELLY
Defendant

Charging District’s Case No. 1-214-mj-67

 

WAIVER OF RULE 5 & 5.1 HEARINGS
(Complaint or Indictment)

 

I understand that I have been charged in another district, the game of other court)

 

District of Columbia

I have been informed of the charges and of my rights to:

(1) retain counsel or request the assignment of counsel if] am unable to retain counsel;

@) an identity hearing to determine whether I am the person named in the charges;

GB) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

(4) a preliminary hearing to determine whether there is probable cause to believe that an offense has been
committed, to be held within 14 days of my first appearance if] am in custody and 21 days otherwise,
uniess I have been indicted beforehand.

(5) a hearing on any motion by the government for detention;

(6) request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

 

I agree to waive my right(s) to:

‘SK an identity hearing and production of the warrant.
0 a preliminary hearing.
x a detention hearing.

er an identity hearing, production of the judgment, warrant, and warrant application, and any preliminary
or detention hearing to which I may be entitled in this district. I request that my
© preliminary hearing and/or O detention hearing be held in the prosecuting district, at a time set by
that court.

I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.

 

 

 

Date: _ 01/21/2021 Ho |
a Signature of defendant's attorney
as

vchn i Anais

Printed name af defendant's attorney

 

 
